Citation Nr: 9909558	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-12 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant had active duty from July 1982 to July 1990.

This appeal arises from an August 1997, Department of 
Veterans Affairs Regional Office (VARO), Montgomery, Alabama 
rating decision, which denied the appellant entitlement to 
service connection for a nervous condition.

The Board notes that the appellant indicated, in her August 
1998 substantive appeal, that she desired a video-conference 
hearing before a Member of the Board at the regional office.

A hearing on appeal will be granted if the appellant or the 
appellant's representative expresses a desire to appear in 
person.  38 C.F.R. §§ 20.700(a) (1998).  Accordingly, in 
order to ensure due process of law and to afford the 
appellant every equitable consideration, the case is remanded 
so that she may be afforded an opportunity to appear before a 
Member of the Board.

The appellant's claim is remanded for the following actions:

1.  The appellant should be scheduled for 
a video-conference hearing before a 
Member of the Board at the regional 
office.

2.  The veteran and her representative 
should be notified of the date, time and 
location of the hearing, and a copy of 
the notification should be placed in the 
claims folder.

Pending completion of the foregoing, the Board intimates no 
opinion as to the outcome of this claim, and no further 
action is required of the veteran until she is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 3 -


